


Exhibit 10.17(d)

 

AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 2, dated as of May 2, 2013 (this “Amendment”), among CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE SERVICING, INC.
(the “Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC MORTGAGE
HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of September 21, 2012 (the “Existing Master
Repurchase Agreement”; and as further amended by Amendment No. 1, dated as of
February 21, 2013 and this Amendment, the “Master Repurchase Agreement”), and
the related Pricing Side Letter, dated as of September 21, 2012.  The Guarantors
are parties to that certain Guaranty (the “Guaranty”), dated as of September 21,
2012, as the same may be further amended from time to time.  Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Master Repurchase Agreement.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Master Repurchase Agreement be
amended to reflect certain agreed upon revisions to the terms of the Existing
Master Repurchase Agreement.  As a condition precedent to amending the Existing
Master Repurchase Agreement, the Buyer has required the Guarantors to ratify and
affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Master Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Definitions.  Section 2 of the Existing
Master Repurchase Agreement is hereby amended by:

 

1.1                               adding the following definition in its proper
alphabetical order:

 

“Jumbo Mortgage Loan” means a Mortgage Loan with an original principal balance
in an amount in excess of the then applicable conventional conforming limits,
including general limits and high-cost area limits, for Mortgaged Properties
securing Mortgage Loans in such county or local area and which is also intended
for purchase by Buyer or Buyer’s Affiliates; provided, however, that Jumbo
Mortgage Loans shall not include any Mortgage Loan with an original principal
balance in excess of $3,000,000.

 

1.2                               deleting the definition of “Mortgage Loan” in
its entirety and replacing it with the following:

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Conforming
High LTV Loan, Jumbo Mortgage Loan, FHA Loan, VA Loan or FHA 203(k) Loan which
is a fixed or floating-rate, one-to-four-family residential mortgage or

 

--------------------------------------------------------------------------------


 

home equity loan evidenced by a promissory note and secured by a first lien
mortgage, which satisfies the requirements set forth in the Underwriting
Guidelines and Section 13.b hereof; provided, however, that, except with respect
to Conforming High LTV Loans and as expressly approved in writing by Buyer,
Mortgage Loans shall not include any “high-LTV” loans (i.e., a mortgage loan
having a loan-to-value ratio in excess of (a)  with respect to FHA Loans or VA
Loans, 97% (other than VA High LTV Loans), (b) with respect to Conforming
Mortgage Loans (other than Conforming High LTV Loans), up to but not including
105% (provided that Conforming Mortgage Loans, other than Conforming High LTV
Loans, with an LTV of 80% or higher must be covered by primary mortgage
insurance) or (c) such lower percentage set forth in the Underwriting
Guidelines) or any High Cost Mortgage Loans and; provided, further, that the
related Purchase Date is no more than thirty (30) days following the origination
date.

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

2.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
the Guarantors and duly authorized officers of the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 3.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 4.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Master Repurchase Agreement
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and the execution of this Amendment by the Buyer.

 

SECTION 5.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Master Repurchase Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Master Repurchase Agreement
to be duly executed as of the date first above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

 

 

Impac Mortgage Holdings, Inc, as a Guarantor

 

 

 

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------
